NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3353-17T2


PREFERRED HOME HEALTHCARE
AND NURSE SERVICES, INC.,

          Plaintiff-Appellant,

v.

MAGNACARE ADMINISTRATIVE
SERVICES, LLC,

     Defendant-Respondent.
____________________________________

                    Submitted February 14, 2019 – Decided July 5, 2019

                    Before Judges O'Connor and Whipple.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Middlesex County, Docket No.
                    C-000160-16.

                    Callagy Law, PC, attorneys for appellant (Trevor G.
                    Anderson and Christopher R. Miller, on the brief).

                    Becker, LLC, attorneys for respondent (Joseph George
                    Harraka, Jr. and Joseph F. Falgiani, on the brief).

PER CURIAM
       In this contract action, plaintiff Preferred Home Healthcare and Nurse

Services, Inc., appeals from a February 16, 2018 order granting defendant

Magnacare Administrative Services, LLC summary judgment dismissal. We

affirm.

       In 2015, the parties entered into a participating provider agreement, which

expressly states plaintiff is to be reimbursed a maximum of two hours per day

for home nursing services. Plaintiff contends that, when it entered into the

agreement, it did not understand that the two hour per day limitation specified

in the agreement applied to patients requiring more than two hours of care per

day.

       On appeal, plaintiff's principal contentions are the subject agreement must

be rescinded because it is an unconscionable contract of adhesion, devoid of

consideration, and the product of a material mistake. We have examined the

record and applicable legal principles, and find insufficient merit in plaintiff's

contentions to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

       Affirmed.




                                                                          A-3353-17T2
                                        2